Name: COMMISSION REGULATION (EC) No 1888/97 of 26 September 1997 fixing the export refunds on beef and veal
 Type: Regulation
 Subject Matter: animal product;  trade;  cooperation policy;  tariff policy;  trade policy
 Date Published: nan

 27. 9 . 97 I EN I Official Journal of the European Communities L 265/81 COMMISSION REGULATION (EC) No 1888/97 of 26 September 1997 fixing the export refunds on beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, in the Annex under CN code 0202, on some meat or offal listed in the Annex under CN code 0206 and on some other prepared or preserved meat or offal listed in the Annex under CN code 1602 50 10 ; Having regard to the Treaty establishing the European Community, Whereas, in view of the wide differences in products covered by CN codes 0201 20 90 700 and 0202 20 90 100 used for refund purposes, refunds should only be granted on cuts in which the weight of bone does not exceed one third; Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 13 thereof, Whereas Article 13 of Regulation (EEC) No 805/68 provides that the difference between prices on the world market for the products listed in Article 1 of that Regula ­ tion and prices for those products within the Community may be covered by an export refund; Whereas, in the case of meat of bovine animals, boned or boneless, salted and dried, there are traditional trade flows to Switzerland; whereas, to allow this trade to continue , the refund should be set to cover the difference between prices on the Swiss market and export prices in the Member States; whereas there are possibilities for expor ­ ting such meat and also salted, smoked and dried meat to certain African, Near and Middle Eastern countries; whereas a refund should accordingly be set;Whereas Regulation (EEC) No 32/82 (3), as last amendedby Regulation (EEC) No 3169/87 (4), Regulation (EEC) No 1964/82 ("), as amended by Regulation (EEC) No 3169/87, and Regulation (EEC) No 2388/84 (6), as last amended by Regulation (EEC) No 3661 /92 f), lay down the conditions for granting special export refunds on certain cuts of beef and veal and certain preserved beef and veal products; Whereas, in the case of certain other cuts and preserves of meat or offal shown in the Annex under CN codes 1602 50 31 to 1602 50 80, the Community share of inter ­ national trade may be maintained by granting a refund corresponding to that at present available; Whereas it follows from applying those rules and criteria to the foreseeable situation on the market in beef and veal that the refund should be as set out below; Whereas, in the case of other beef and veal products, a refund need not be fixed since the Community's share of world trade is not significant;Whereas, given the current market situation in the Community and the possibilities of disposal in certain third countries in particular, export refunds should be granted, on the one hand, on bovine animals intended for slaughter of a live weight greater than 220 kilograms and less than 300 kilograms, and, on the other on adult bovine animals of a live weight of at least 300 kilograms; Whereas Commission Regulation (EEC) No 3846/87 (*), as last amended by Regulation (EC) No 1490/97 (9), esta ­ blishes the agricultural product nomenclature for the purposes of export refunds; whereas, with a view to clarifi ­ cation , the destinations must be identified in a separate Annex; Whereas export refunds should be granted for certain destinations on some fresh or chilled meat listed in the Annex under CN code 0201 , on some frozen meat listed Whereas, in order to simplify customs export formalities for operators, the refunds on all frozen cuts should be brought into line with those on fresh or chilled cuts other than those from adult male bovine animals; ') OJ L 148 , 28 . 6 . 1968 , p . 24 . 2) OJ L 296, 21 . 11 . 1996, p . 50 . &gt;) OJ L 4, 8 . 1 . 1982, p . 11 . 4) OJ L 301 , 24. 10 . 1987, p . 21 . 5 ) OJ L 212, 21 . 7 . 1982, p . 48 . *) OJ L 221 , 18 . 8 . 1984, p . 28 . ^ OJ L 370 , 19 . 12 . 1992, p . 16 . (s) OJ L 366, 24. 12 . 1987, p . 1 . M OJ L 202, 30 . 7. 1997, p . 24. L 265/82 fEN Official Journal of the European Communities 27. 9 . 97 HAS ADOPTED THIS REGULATION:Whereas experience has shown that in certain cases it is often difficult to determine the relevant quantities of beef, veal and other meat contained in prepared or preserved meat falling within CN code 1602 50; whereas exclusively beef and veal products should accordingly be set apart and a new heading should be created for mixtures of meats or offals; whereas checks on products other than mixtures of meat or offal should be stepped up by making the granting of refunds on these products conditional on manufacture under the arrangements provided for in Article 4 of Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products ('), as amended by Regula ­ tion (EEC) No 2026/83 (2); Whereas refunds on female animals should vary depen ­ ding on their age in order to prevent abuses in the export of certain pure-bred breeding animals; Whereas opportunities exist for the export to certain third countries of heifers other than those intended for slaughter, but to prevent any abuse control criteria should be laid down to ensure that these animals are not more than 36 months old; Whereas, notwithstanding the subdivision of the combined nomenclature for prepared and preserved meat, other than uncooked, falling within CN code 1602 50 , experience has shown that it is possible to delete from the refund nomenclature several products falling within CN code 1602 50 31 and to amend the list of products falling within CN code 1602 50 80 ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman, Article 1 1 . The list of products on which export refunds as referred to in Article 13 of Regulation (EEC) No 805/68 are granted and the amount thereof shall be as set out in Annex I of this Regulation . 2. The destinations are identified in Annex II to this Regulation . Article 2 The grant of the refund for product code 0102 90 59 9000 of the nomenclature for export refunds and for exports to the third countries in zone 10 listed in Annex II to this Regulation shall be subject to presentation, when the customs formalities for export are completed, of the original and one copy of the veterinary certificate signed by an official veterinarian certifying that these are heifers of an age of not more than 36 months . The original of the certificate shall be returned to the exporter and the copy, certified as being in accordance with the regulations by the customs authorities, shall be attached to the ap ­ plication for payment of the refund. Article 3 This Regulation shall enter into force on 27 September 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 September 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ L 62, 7 . 3 . 1980, p . 5. 2 OJ L 199 , 22. 7 . 1983, p. 12. 27. 9 . 97 l ENl Official Journal of the European Communities L 265/83 ANNEX I to the Council Regulation of 26 September 1997 fixing export refunds on beef (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (7) Product code Destination Refund (7)  Live weight   Net weight  0102 10 10 9120 01 61,50 02 33,00 0201 20 20 9120 02 69,50 0102 10 10 9130 03 23,00 03 47,50 04 11,50 04 24,00 0102 10 30 9120 01 61,50 0201 20 30 9110(1 ) 02 84,50 0102 10 30 9130 02 33,00 03 58,50 03 23,00 04 28,50 04 11,50 0102 10 90 9120 01 61,50 0201 20 30 9120 02 50,00 010290 41 9100 02 54,50 03 35,00 0102 90 51 9000 02 33,00 04 17,50 03 23,00 0201 20 50 9110(1 ) 02 147,50 04 11,50 03 98,50 0102 90 59 9000 02 03 33,00 23,00 04 49,00 04 11,50 0201 20 50 9120 02 88,00 10 54,50 (9) 03 61,00 0102 90 61 9000 02 33,00 04 30,00 03 23,00 0201 20 50 9130 ( i ) 84,5002 04 11,50 03 58,50 0102 90 69 9000 02 33,00 03 23,00 04 28,50 04 11,50 0201 20 50 9140 02 50,00 0102 90 71 9000 02 54,50 03 35,00 03 36,00 04 17,50 04 18,00 0102 90 79 9000 02 54,50 0201 20 90 9700 02 50,00 03 36,00 03 35,00 04 18,00 04 17,50 0201 30 00 9050 05(4) 72,50  Net weight  07 (4a) 72,50 0201 10 00 9110(1 ) 02 84,50 0201 30 00 9100(2) 02 205,50 03 58,50 03 141,00 04 28,50 04 70,50 0201 10 00 9120 02 03 50,00 35,00 06 181,00 04 17,50 0201 30 00 9150(6) 08 88,00 0201 10 00 9130(1 ) 02 116,50 09 81,00 03 78,00 03 68,00 04 39,50 04 34,00 0201 10 00 9140 02 69,50 06 79,00 03 47,50 69,50 04 24,00 0201 30 00 9190(6) 02 116,50 03 46,00 0201 20 20 9110(1 ) 02 I 03 78,00 04 23,00 04 39,50 06 56,00 L 265/84 | EN I Official Journal of the European Communities 27. 9 . 97 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (7) Product code Destination Refund (7)  Net weight   Net weight  0202 10 00 9100 02 50,00 1602 50 10 9120 02 80,00 (8) 03 35,00 03 64,00 (8) 04 17,50 04 64,00 (8) 0202 10 00 9900 02 69,50 1602 50 10 9140 02 71,00 (8) 03 47,50 03 56,50 (8) 04 24,00 04 56,50 (8) 0202 20 10 9000 02 69,50 1602 50 10 9160 02 56,50 (8) 03 47,50 03 46,00 (8) 04 24,00 04 46,00 (8) II 50,00 1602 50 10 9170 02 38,00 (8) 0202 20 30 9000 02 03 30,00 (8) 03 35,00 Il 04 30,00 (8) 38,00 04 17,50 1602 50 10 9190 02 0202 20 50 9100 02 88,00 03 30,00 03 61,00 04 30,00 04 30,00 1602 50 10 9240 02 _ 0202 20 50 9900 02 50,00 03 03 35,00 04 \ 04 17,50 1602 50 10 9260 02  0202 20 90 9100 02 03 50,00 35,00 03 04  04 17,50 1602 50 10 9280 02  0202 30 90 9100 05(4) 72,50 03  07 (4a) 72,50 04  0202 30 90 9400 (6) 08 88,00 1602 50 31 9125 01 97,50 (5) 09 81,00 1602 50 31 9135 01 51,50 (8) 03 68,00 1602 50 31 9195 01 25,00 04 34,00 87,00 (S)1602 50 31 9325 01 06 79,00 69,50 1602 50 31 9335 01 46,00 (8) 0202 30 90 9500 (6) 02 03 46,00 1602 50 31 9395 01 25,00 04 23,00 1602 50 39 9125 01 97,50 (5) 06 56,00 1602 50 39 9135 01 51,50 (8) 0206 10 95 9000 02 69,50 1602 50 39 9195 01 25,00 03 46,00 1602 50 39 9325 01 87,00 (5) 04 23,00 1602 50 39 9335 01 46,00 (8) 06 56,00 1602 50 39 9395 01 25,00 0206 29 91 9000 02 69,50 01 52,00 (5) 46,00 1602 50 39 9425 03 04 23,00 1602 50 39 9435 01 30,00 (8) 06 56,00 1602 50 39 9495 01 22,50 0210 20 90 9100 02 58,00 1602 50 39 9505 01 22,50 04 34,50 1602 50 39 9525 01 52,00 (5) 0210 20 90 9300 02 72,00 1602 50 39 9535 01 30,00 (8) 0210 20 90 9500 (3) 02 72,00 1602 50 39 9595 01 22,50 27. 9 . 97 | EN I Official Journal of the European Communities L 265/85 (ECU/100 kg) (ECU/100 kg) Product code Destination Refund (7) Product code Destination Refund (7)  Net weight  |  Net weight  1602 50 39 9615 01 22,50 1602 50 80 9495 01 22,50 1602 50 39 9625 01 10,50 1602 50 80 9505 01 22,50 1602 50 39 9705 01  1602 50 80 9515 01 10,50 1602 50 39 9805 01  1602 50 80 9535 01 30,00 (8) 1602 50 39 9905 01  1602 50 80 9595 01 22,50 1602 50 80 9135 01 46,00 (8) 1602 50 80 9615 01 22,50 1602 50 80 9195 01 22,50 1602 50 80 9625 01 10,50 1602 50 80 9335 01 41,00 (8) 1602 50 80 9705 01  1602 50 80 9395 01 22,50 1602 50 80 9805 01  1602 50 80 9435 01 30,00 (8) 1602 50 80 9905 01  ( 1 ) Entry under this subheading is subject to the submission of the certificate appearing in the Annex to amended Commission Regulation (EEC) No 32/82. (2) Entry under this subheading is subject to compliance with the condition laid down in amended Commission Regulation (EEC) No 1964/82. (*) The refund on beef in brine is granted on the net weight of the meat, after deduction of the weight of the brine . (*) Carried out in accordance with amended Commission Regulation (EEC) No 2973/79 (OJ L 336, 29 . 12 . 1979, p . 44). (4a) Carried out in accordance with amended Commission Regulation (EEC) No 2051 /96 (OJ L 274, 26 . 10 . 1996, p . 18 ). ( 5) OJ L 221 , 19 . 8 . 1984, p . 28 . '*) The lean bovine meat content excluding fat is determined in accordance with the procedure described in the Annex to Commission Regulation (EEC) No 2429/86 (OJ L 210 of 1 . 8 . 1986, p. 39). [ 7) Article 13 ( 10) of amended Regulation (EEC) No 805/68 provides that no export refunds shall be granted on products imported from third countries and re-exported to third countries. '8 ) The refund is granted only on products manufactured under the arrangement provided for in Article 4 of amended Commission Regulation (EEC) No 565/80 . I 9) The grant of the refund is subject to compliance with the conditions referred to in Article 2 of this Regulation . NB: The descriptions corresponding to the product codes and the footnotes are set out in Commission Regulation (EEC) No 3846/87 as amended. L 265/86 EN Official Journal of the European Communities 27. 9 . 97 ANNEX II Zone 01 : all third countries Zone 02: zones 08 and 09 Zone 03 Zone 05 Zone 09 022 Ceuta and Melilla 400 United States of America 224 Sudan 024 Iceland 228 232 236 Mauritania Mali Burkina Faso 028 041 Norway Faroe Islands Zone 06 043 Andorra 809 New Caledonia 240 244 Niger Chad 044 Gibraltar 822 French Polynesia 247 Cape Verde 045 Vatican City 248 Senegal 053 Estonia Zone 07 252 Gambia 054 Latvia 257 Guinea-Bissau 055 Lithuania 404 Canada 260 Guinea 060 Poland 264 Sierra Leone 061 Czech Republic \ 268 Liberia 063 Slovakia Zone 08 272 CÃ ´te d' Ivoire I 276 Ghana 064 Hungary Malta 066 046 280 TogoRomania Turkey052 284 Benin 068 Bulgaria 072 Ukraine 288 Nigeria 070 Albania 073 Belarus 302 Cameroon 091 Slovenia 074 Moldova 306 Central African Republic 092 Croatia 075 Russia 310 Equatorial Guinea 093 Bosnia-Herzegovina 076 Georgia 311 Sao Tome and Principe 094 Serbia and Montenegro 077 Armenia 314 Gabon 096 Former Yugoslav Republic of 078 Azerbaijan 318 Congo Macedonia 079 Kazakhstan 322 Democratic Republic of Congo 109 The communes of Livigno and 080 Turkmenistan 324 Rwanda Campione d' Italia; the island of 081 Uzbekistan 328 Burundi Helgoland 082 Tajikistan 329 St Helena and dependencies 406 Greenland 083 Kirghistan 330 Angola 600 Cyprus 204 Morocco 334 Ethiopia 662 Pakistan 208 Algeria 336 Eritrea 669 Sri Lanka 212 Tunisia 338 Djibouti 216 Libya 342 Somalia 676 Myanmar (Burma) 220 Egypt 350 Uganda 680 Thailand 604 Lebanon 352 Tanzania 690 Vietnam 608 Syria 355 Seychelles and dependencies 700 Indonesia 612 Iraq 357 British Indian Ocean Territory 708 Philippines 616 Iran 366 Mozambique 724 North Korea 624 Israel 373 Mauritius 950 Stores and provisions 625 Gaza and Jericho 375 Comoros (Destinations referred to in Article 628 Jordan 377 Mayotte 34 of Commission Regulation 632 Saudi Arabia 378 Zambia (EEC) No 3665/87, as amended) 636 Kuwait 386 Malawi 640 Bahrain 388 South Africa 644 Qatar 395 Lesotho l 647 649 United Arab Emirates OmanI Zone 04 653 Yemen China Zone 10 720 039 Switzerland 740 Hong Kong SAR 075 Russia NB: The countries are those defined by Commission Regulation (EC) No 895/97 (OJ L 128 , 21 . 5 . 1997, p. 1 ).